Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 5, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 5, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01399-CV
____________
 
IN RE HARROP CONSTRUCTION
COMPANY, INC., AND BERT HARROP , Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 23, 2003, relators
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  They seek a writ of mandamus to compel the
trial court to review interim discovery orders made by arbitrators while the
case is pending arbitration.  
Realtors have not fully complied with Tex. R. App. P. 52, not have they shown themselves entitled
to mandamus relief.  We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 5, 2004.
Panel consists of
Justices Edelman, Frost, and Guzman.